United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS           April 17, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-60399
                           Summary Calendar



HASSAN ZANDI,

                                     Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                              A29-574-152
                         --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Hassan Zandi petitions this court for review of the order of

the Board of Immigration Appeals (BIA) dismissing his appeal from

the denial of his application for asylum and withholding of

deportation.    Zandi argues that he is entitled to asylum based on

past persecution and fear of future persecution.    This court will

uphold the BIA’s factual finding that an alien is not eligible

for asylum if it is supported by substantial evidence.        Efe v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60399
                                 -2-

Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).   The

substantial-evidence standard requires only that the BIA’s

decision be based on the evidence presented and that the decision

be substantially reasonable.    Carbajal-Gonzalez v. INS, 78 F.3d

194, 197 (5th Cir. 1996).

     The conclusion that Zandi failed to show that he suffered

from past persecution or that he had a well-founded fear of

future persecution was based on the evidence before it and was

substantially reasonable.   Zandi has not shown that the present

government of Iran would find his pro-monarchy sentiments and

memberships to be a threat worthy of persecution.      See INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

     We consider Zandi’s asylum claim also as a request for

withholding of deportation.    Because Zandi does not meet the

standard for asylum, he also does not meet the standard for

withholding of deportation.    Efe, 293 F.3d at 906.   Accordingly,

Zandi’s petition for review is DENIED.